Citation Nr: 1429005	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 16, 2010, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to November 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss and awarded a 20 percent rating, effective September 16, 2010.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.

The Veteran submitted additional evidence at the time of the Board hearing with a waiver of RO consideration.  Thus, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original service connection claim for bilateral hearing loss was denied in an August 1990 rating decision.  The Veteran did not appeal this rating decision to the Board. 

2.  The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss was received by the RO on September 16, 2010. 

3.  The Veteran did not submit a claim for service connection for bilateral hearing loss between August 1990 (the date of the RO decision denying his claim) and September 16, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to September 16, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the initial service connection claim for hearing loss.  The letter also included the criteria for assigning effective dates and disability ratings.  While the Veteran was not provided with a separate letter addressing his appeal for an earlier effective date, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the back disability, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the October 2010 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with a VA examination.  The examination report obtained contains sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran was provided an opportunity to set forth his contentions during the May 2014 hearing before the undersigned Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Effective Date for Service Connection for Hearing Loss 

The Veteran filed a claim to establish entitlement to service connection for hearing loss that was received at the RO in March 1990.  In an August 1990 decision, the RO denied service connection for hearing loss finding that there was no evidence of hearing loss on the separation examination or within the one-year presumptive period after service.  The Veteran was notified of this decision on September 20, 1990, but did not file an appeal.  Thus, the August 1990 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed an application to reopen his service connection claim for bilateral hearing loss that was received by the RO on September 16, 2010.  After providing a VA examination and opinion in December 2010, the RO granted service connection for bilateral hearing loss in a February 2011 decision, assigning a 20 percent rating effective September 16, 2010, the date on which the Veteran's claim to reopen had been received. 

The Veteran essentially argues that the effective date for the grant of service connection for the bilateral hearing loss disability should go back to the date he originally filed his claim in 1990.  He contends that he should have been assisted better with a representative so that he could have appealed the denial and that the RO did not have records of a 1955 infirmary visit back then.  See Board hearing testimony pp. 6, 9.  


Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b) . 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

Initially the Board notes that the August 1990 rating decision is not shown to be based on CUE.  The Veteran argues that the RO did not consider a 1955 infirmary visit.  The Veteran's service treatment records are not available other than an October 1956 separation examination, which the RO considered at the time of the August 1990 rating decision.  The Veteran testified at the Board hearing that he was told that his records were destroyed in a fire.  See Board hearing testimony, p. 10.  Thus it is not clear what the Veteran is referencing when he says 1955 infirmary visit, as he has made no indication that he has copies of service treatment records that are not in the file.  He submitted evidence at the time of the Board hearing but did not mention any additional copies of service treatment records.  If he is referring to the separation examination, as noted, the RO did consider this at the time of the August 1990 rating decision.  Thus, the evidence does not show that the correct facts were not before the RO in August 1990.  The RO considered that the whisper testing done at separation showed normal hearing and that there was no other evidence of hearing loss.  

While the evidence at that time could have been weighed differently, as noted, in order for there to be CUE, there must be more than a simple disagreement as to how the facts were weighed or evaluated.  There is no allegation, nor does the record show, that the correct facts were not before the RO, the law at the time was misapplied, or that there was an undebatable error committed at that time.  To the extent that the Veteran has argued that he should have been given greater assistance at the time of his prior claim, failure in the duty to assist does not amount to CUE.  
Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) (a breach in the duty to assist by VA is not a basis for CUE). 

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than September 16, 2010 for the grant of service connection for bilateral hearing loss.  The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be September 16, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

It has been determined that the Veteran's hearing loss is a result of his exposure to acoustic trauma during military service, based on the opinion of a VA examiner in December 2011, who essentially found that even though whisper voice testing done at separation showed normal hearing, this was not a clinically sound way to test hearing loss.  The examiner found that since the Veteran had been experiencing hearing loss since service and was a heavy weapons infantryman, the benefit of the doubt should be extended to the Veteran that his hearing loss was related to his military service.  As such, service connection was established.  While the Veteran argues that the evidence at the time of the RO decision in August 1990 showed that service connection was warranted for hearing loss, it does not follow that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bilateral hearing loss. 

In addition, there is no indication that the Veteran submitted a claim to reopen between the August 1990 RO decision that denied the original claim and the RO's receipt of the September 16, 2010 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155.  The Veteran does not contend otherwise; in fact, the Veteran denied that he submitted any additional claims prior to September 2010 at the Board hearing.  See Board hearing testimony, pp. 5-6.  

Accordingly, the claim for entitlement to an effective date prior to September 16, 2010 for service connection for bilateral hearing loss is denied. 


ORDER

Entitlement to an effective date earlier than September 16, 2010, for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


